DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 8/4/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2022.

Claim Objections
Claims 8 and 16 are each objected to because of the following informalities:  claim 8 (dependent on claims 6-7) and claim 16 (dependent on claims 14-15) reads as “the outer deposition ring protruding rim and the inner deposition protruding ring”, however should read as “the protruding rim of the outer deposition ring and the protruding rim of the inner deposition ring” to coincide more clearly with claim 7. Preferably, claims 6-8 should clarify that ‘the inner deposition ring has a first protruding rim and the outer deposition ring has second protruding rim’ to avoid potential confusion on which rim or rims is being required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US2018/0350572) .
The applied reference has a common assignee (Applied Materials) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claims 1-16, Wu discloses in fig. 1 a PVD chamber [100] comprising a plurality of cathodes assemblies [102], a rotating pedestal [110], and inner and outer deposition rings [140],[142] (abstract; para 0017-0018), with fig. 3 depicting the inner deposition ring [140] adjacent to the rotating pedestal [110] and the outer deposition ring adjacent to the inner deposition ring [142]. The claim requirement of “a motor coupled to a shaft to rotate the rotatable pedestal in a range of 10-20 revolutions per minute (RPM), a rotational acceleration in a range of 0.10-15 RPM/second and a deceleration in a range of 0.10-0.15 RPM/second” relating to the intended functioning of the claimed PVD chamber, with the PVD chamber [100] of Wu fully capable of functioning in the claimed manner. Fig. 3 further depicts a portion of the inner deposition ring [140] and the outer deposition ring [142] overlap, the inner deposition ring [140] is configured to rotate with the rotating pedestal when on the rotating pedestal [110], and the inner deposition ring [140] is configured to be stationary and not rotate when the rotating pedestal [110] does not rotate, and a cover ring [120] which overlaps with a portion of the outer deposition ring [142] (para 0023-0024 and 0026). Fig. 3 also depicts the inner deposition ring [140] comprises a leg portion (i.e. protruding rim) [220] extending downwardly from the inner deposition ring [140], the outer deposition ring [142] comprises a protruding rim extending upwardly from the outer deposition ring [142], and the protruding rim of the outer deposition ring [142] overlaps with the protruding rim [220] of the inner deposition protruding (para 0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (WO 2012/033198) in view of Forster et al (US 2014/0262026).
With respect to claim 1, Nakajima discloses in fig. 1 a sputter apparatus comprising a sputtering chamber (i.e. PVD chamber) [2] comprising plural sputter cathodes [10] each having a target [13] (abstract; Machine Translation, First embodiment), the PVD chamber [2] comprising a rotatable substrate holder (i.e. pedestal) [4] comprising an edge and supporting substrate [S] (Machine Translation, First Embodiment). Nakajima further discloses the pedestal [4] rotates via drive motor [6] coupled to a shaft [5] (Machine Translation, First embodiment), with the claim requirement of “a motor coupled to a shaft to rotate the rotatable pedestal in a range of 10-20 revolutions per minute (RPM), a rotational acceleration in a range of 0.10-15 RPM/second and a deceleration in a range of 0.10-0.15 RPM/second” relating to the intended functioning of the claimed drive motor, with the drive motor of Nakajima fully capable of functioning in the claimed manner. In addition the claimed numerical ranges of the RPM, acceleration, and deceleration for the drive motor [6] of Nakajima would be readily derived by one of ordinary skill through routine optimization.
However Nakajima is limited in that inner and outer deposition rings are not suggested.
Forster teaches in fig. 5 a PVD chamber comprising a target [514] facing a substrate support (i.e. pedestal) [103] having an edge, and first and second rings (i.e. inner and outer rings) [120],[140] (abstract; para 0022-0023, 0050-0052, and 0061), wherein figs. 1 and 3 depict the inner deposition ring [120] adjacent to the edge of the substrate support [103], and the outer deposition ring [140] adjacent to the inner deposition ring [120] (para 0022-0023). Forster cites the advantage of the inner and outer rings as providing variable geometry to influence electric termination effect at a substrate or wafer edge during deposition processes (abstract; para 0016-0017).
It would have been obvious to one of ordinary skill in the art to incorporate the inner and outer rings of Forster into the sputter chamber of Nakajima to gain the advantage of providing variable geometry to influence electric termination effect at a substrate or wafer edge during deposition processes.
 With respect to claims 2 and 10, Forster further depicts in figs. 1 and 3 a portion of the inner deposition ring [120] overlaps with the outer deposition ring [140].
With respect to claims 3 and 11, the combination of references Nakajima and Forster has Nakajima teaching to the pedestal [4] with the edge is capable of rotating (Machine Translation, First embodiment), and Forster teaching in fig. 3 the inner deposition ring [120] is on the edge of the pedestal [103], thus the combination of references teaches the inner deposition ring [120] of Forster is configured (i.e. fully capable) for rotation on the pedestal [4] of Nakajima.
With respect to claims 4 and 12, the combination of references Nakajima and Forster has Nakajima teaching to the pedestal [4] with the edge is capable of rotating (Machine Translation, First embodiment), and Forster teaching in fig. 1 the inner deposition ring [120] is not in contact with the edge of the pedestal [103], thus the combination of references teaches the inner deposition ring [120] of Forster is configured (i.e. fully capable) of being stationary and not rotating on the pedestal [4] of Nakajima.
With respect to claims 5 and 13, Forster further depicts in fig. 1 an annular ring (i.e. cover ring) [104] which overlaps with a portion of the outer deposition ring [140] (para 0026, 0033, and 0042).
With respect to claims 6 and 14, Forster further depicts in fig. 1 the inner deposition ring [120] comprises a projection (i.e. protruding rim) [132] extending downward from the inner deposition ring [120] (para 0022).
With respect to claims 7 and 15, Forster further depicts in fig. 1 the outer deposition ring [140] comprises a lip (i.e. protruding rim) [144] extending upward from the outer deposition ring [140] (para 0023).
With respect to claims 8 and 16, Forster further depicts in fig. 1 the protruding rim [144] of the outer deposition ring [140] overlaps with the protruding rim [132] of the inner deposition ring (para 0022-0023), as interpreted in view of Applicant’s fig. 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,043,364. Although the claims at issue are not identical, they are not patentably distinct from each other because both require a multi-cathode processing chamber comprising an inner deposition ring having a leg portion, a flat portion extending radially inward from the leg portion, a first recessed portion extending radially inward from the flat portion, and a first lip extending upward from an innermost section of the first recessed portion; an outer deposition ring having a collar portion, an upper flat portion disposed above and extending radially inward from the collar portion, a second recessed portion extending downward and radially inward from the upper flat portion, and a second lip extending upward from an innermost section of the second recessed portion, wherein the inner deposition ring and the outer deposition ring form a tortuous path therebetween, wherein the inner deposition ring is configured to rotate with a substrate support while the outer deposition ring is stationary, wherein the outer deposition ring has an outermost diameter greater than an outermost diameter of the inner deposition ring, wherein the leg portion of the inner deposition ring is configured to fit within the second recessed portion of the outer deposition ring, and wherein a gap is disposed between the inner deposition ring and the outer deposition ring to ensure that the inner deposition ring does not contact the outer deposition ring; a plurality of shrouds configured to be disposed about a corresponding plurality of targets between the plurality of targets and the rotatable shield; a conical shield, wherein a top section of the conical shield is configured to surround a lower portion of the rotatable shield, and wherein a bottom section of the conical shield is configured to surround the substrate support; and a cover ring configured to rest on the bottom section of the conical shield, wherein an outermost diameter of the cover ring is greater than the outermost diameter of the inner deposition ring, and wherein an outer peripheral portion of the cover ring includes a ring portion that curves up to form a bowl. The claim requirement of “a motor coupled to a shaft to rotate the rotatable pedestal in a range of 10-20 revolutions per minute (RPM), a rotational acceleration in a range of 0.10-15 RPM/second and a deceleration in a range of 0.10-0.15 RPM/second” relates to the intended functioning of the claimed sputter apparatus, with the multi-cathode processing chamber of U.S. Patent No. 11,043,364 fully capable of functioning in the claimed manner. In addition the claimed numerical ranges of the RPM, acceleration, and deceleration by the motor would be readily derived by one of ordinary skill through routine optimization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794